DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to submission of application on 08-NOV-2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 recites “The computer readable medium method of claim 19,” where claim 19 recites “A non-transitory computer readable medium”. Claim 20 should be amended to recite “The non-transitory computer readable medium method of claim 19”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding Claim 13, the terms "shear modulus" and “modulus of rigidity” renders the claim indefinite because it is unclear how the terms are different. A person of ordinary skill in the art at the time of the filing of the invention would interpret these terms to be equivalent. This interpretation is supported by the specification in ¶[0264] “The static shear modulus (or modulus of rigidity), G.sub.s, and the dynamic shear modulus, G.sub.d, are given by” implying the terms are identical. For purposes of prosecution, the terms will be interpreted as equivalent and weight is only given to the shear modulus. Applicant should remove one of the terms or amend the claim to clarify why both are recited.
The term "preferably" in claim 17 is a relative term which renders the claim indefinite.  The term "preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of compact prosecution, the term is given no weight. The claim also recites the phrase “even more preferably” and the phrase is further given no weight because it is unclear what “even more” implies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 10-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Khan et al., “Numerical Modeling of the Geomechanical Behavior of Biyadh Reservoir Undergoing CO2 Injection” [2017] (hereinafter ‘Khan’) in view of
Juanes et al., “The Footprint of the CO2 Plume during Carbon Dioxide Storage in Saline Aquifers: Storage Efficiency for Capillary Trapping at the Basin Scale” [2010] (hereinafter ‘Juanes’).

Regarding Claim 1: A method for carbon dioxide sequestration in a geologic reservoir having a caprock and a plurality of subsurface layers between the reservoir and the caprock, comprising: 
Khan teaches constructing a reservoir model, by a computer having program instructions, a display and a reservoir database stored therein, that when executed by one or more processors of the computer, causes the one or more processors to construct the reservoir model which includes: (Pg. 1 right col ¶2 Khan teaches using CMG [Computer software], Computer Modelling Group, which is a computer having program instructions and contains processor to construct the reservoir model  “…The CMG and ECLIPSE simulation tools are also used for modeling the CO2 injection…”)

    PNG
    media_image1.png
    445
    548
    media_image1.png
    Greyscale
Khan teaches reservoir boundary conditions, a three dimensional size of the reservoir, (Fig. 2-pg. 4 Khan teaches a three dimensional reservoir and the location of the reservoir boundary conditions, where in Fig. 2 is the Biyadh Sandstone Reservoir)
Khan teaches faults in the reservoir, lithography, (Pg. 9 left col ¶5 Khan teaches determining the faults in the reservoir, and after determining no major faults present, the rock type is considered, i.e. lithography “…Because no major fault passes from the selected Biyadh sandstone reservoir, the failure envelope for the intact rock type is considered…”)
Khan teaches rock densities, porosities (φ), and … permeabilities (κ0) (Pg. 4 left col Table 1 [selected portion shown below] Khan teaches rock density, porosity, and permeability)

    PNG
    media_image2.png
    247
    773
    media_image2.png
    Greyscale

Khan teaches depths of the caprock and the plurality of subsurface layers; (Fig. 1-pg.3 [emphasized portion shown] and Pg. 4 left col Table 1 Khan teaches a plurality of subsurface layers with associated depths and rock densities, where table 1 teaches the caprock for the associated rock density.

    PNG
    media_image3.png
    431
    633
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    92
    761
    media_image4.png
    Greyscale

Khan teaches initial values of horizontal stresses (σ) … pore pressures (Pg. 4 left col ¶2 Khan teaches the pore pressure and the horizontal stress “…The stability analysis for the reservoir is strongly dependent on the magnitudes of the pore pressure and horizontal stresses…”)
Khan teaches volumetric strain (εv) (Pg. 2 right col ¶1 Khan teaches the volumetric strain “…∂ɛv=∂t = matrix volumetric strain rate of change…”)

    PNG
    media_image5.png
    132
    198
    media_image5.png
    Greyscale
Khan teaches pressure wave velocities and shear wave velocities of the reservoir, the caprock and the subsurface layers; (Fig. 1-pg.3 [emphasized portion shown] Khan teaches the pressure wave velocity (Vp) and shear wave velocity (Vs) for each layer in the reservoir where each components is associated with a subsurface layer and/or caprock)
Khan teaches each injection well supplying carbon dioxide at a plurality of injection pressures; (Pg. 6 right col last ¶ - pg. left col ¶1 Khan teaches a plurality of injection pressures, ranking from 22-26 MPa for the carbon dioxide injection “…Accordingly, optimum values of the injection pressure and injection period should be determined for safe CO2 sequestration. In this simulation, the injection pressure is varied within the range of 22–26 MPa. CO2 is injected for 10 years at a depth of 1,350 m via one injection well at the center of the reservoir…”)
Khan teaches determining, by the computer, changes in the porosity, the horizontal stresses, the pore pressures, the permeabilities, the pressure wave velocities and the shear wave velocities based on each injection pressure; (Pg. 6 right col ¶2 Khan teaches determining the model underburden, i.e. based on each injection pressure for the initial values input as discussed above “…The second validation test is for a reservoir having both underburden and overburden layers. In this case, CO2 is injected into a sandstone reservoir for 60 years with both underburden and overburden layers of shale (Amirlatifi 2013). A multilayer 3D simulation model constructed in COMSOL is shown in Fig. 6…”)
Khan teaches determining, by the computer, an amount of caprock uplift and a location of the caprock uplift at each injection pressure based on the changes; (Pg. 13 left col ¶4 and Fig. 13-pg. 9 Khan teaches the location of the uplift around the injection well based on the pressure “…As shown in Fig. 13, the ground uplift is maximum just above the injection point and extends for several kilometers around the injection well…”)

    PNG
    media_image6.png
    717
    779
    media_image6.png
    Greyscale

Khan teaches determining, by the computer, each volume of carbon dioxide sequestered in the reservoir at each injection pressure after a period of time; (Pg. 10 right col ¶1 Khan teaches the volume of carbon dioxide in m3 for a period of time measured in years “…The value of 2.02x109 m3 is determined from the mass of CO2 that is injected during the 5-year injection period and the density of CO2…”)
Khan teaches correlating, by the computer, the injection pressure at each injection well after the period of time to the amount of caprock uplift (Pg. 13 left col ¶4 and Fig. 14-pg. 10 Khan teaches determining of the uplift based on the pressure over a period of time measured in days “…Fig. 14 shows the ground uplift monitored for different injection pressures at a point close to the CO2 injection well…”)

    PNG
    media_image7.png
    604
    1040
    media_image7.png
    Greyscale

Khan teaches and the volume of carbon dioxide sequestered; (Pg. 10 left col last ¶ - right col ¶1 Khan teaches determining the volume of CO2 that has been injected and sequestered “…Based on the injection scenario given in Tables 1 and 2, the volume of CO2 amounts to 2.02 x 109m3 for the 10 years of injection…”)
Khan teaches minimizing the caprock uplift and maximizing the volume of carbon dioxide sequestered … (Pg. 2 left col ¶1 Khan teaches determining the maximum injection for storage of the carbon dioxide to prevent failure of the reservoir, i.e. minimizing uplift “…For an injection period of 5 years, the ground uplift is determined for both locations close to the injection site and at several kilometers away from the injection site. Using the output displacement variables, the volumetric and principal strains are evaluated. The variation of pore pressure with time, as well as the storage capacity are evaluated over the entire injection period. Finally, the Mohr-Coulomb criterion is used to find the maximum limit injection parameters that can cause failure of the sedimentary reservoir and consequent leakage into the overburden layers…”)
Khan teaches the locations of caprock uplift and the injection pressures at each injection well for the minimized caprock uplift and (Pg. 11 left ¶3 Khan teaches a maximum threshold for the caprock uplift to minimize the effect based on the injection pressure as found in Fig. 14 above “…The increase in the pore pressure causes a volumetric expansion of the reservoir and hence causes the ground surface to move in an upward direction. For 10 years of CO2 injection, the maximum ground uplift is 25.2 mm at an injection pressure of 26 MPa. The ground uplift reaches its maximum value near the injection well and extends over several kilometers around the injection point…”)
Khan teaches the maximized volume of carbon dioxide sequestered. (Pg. 11 left ¶5 Khan teaches to determine the maximum occupancy of the injected carbon dioxide “…The occupancy of the reservoir was 2.4% of the available pore volume of the reservoir, which is less than the allowable 3% for the closed-reservoir condition. The maximum occupancy calculation showed that the adopted injection scenario of CO2 is still on the safe side of the maximum occupancy limit…”)

Khan does not appear to explicitly disclose
a plurality of injection wells located in an array formation in the reservoir…
by adjusting the number of injection wells, the array formation and the injection pressure at each injection well; and


However, Juanes teaches a plurality of injection wells located in an array formation in the reservoir… (Pg. 22 last ¶ Juanes teaches a well array of a plurality of wells with a associated injection rate per well “…Qwell [L3T−1] is the volumetric injection rate per well, Nwell is the number of wells [–], and W is the width of the well array [L] (the dimensions of Q are L2T−1, reflecting that the model collapses the third dimension of the problem)…”)
Juanes teaches by adjusting the number of injection wells, the array formation and the injection pressure at each injection well; and (Continuing pg. 22 last ¶ Juanes teaches the equation of adjusting the flow is dependent on the number of wells and the width, i.e. array formation “…The volumetric flow rate of CO2 injected is 
    PNG
    media_image8.png
    41
    184
    media_image8.png
    Greyscale
 …” where further in on pg. 22 ¶4 Juanes teaches the pressure  in the vertical direction is hydrostatic “…This assumption dictates that flow is essentially horizontal, and the pressure variation in the vertical direction is hydrostatic…”)

    PNG
    media_image9.png
    387
    514
    media_image9.png
    Greyscale
Juanes teaches providing, on the display, a representation of the reservoir displaying the number of injection wells, the array formation, (Fig. 1-pg. 21 Juanes teaches displaying the number of wells and the array formation, which in Fig. 1 is 14 wells in a single line)

Khan and Juanes are analogous art because they are from the same field of endeavor, geological modeling to determine the effects of injecting fluid into a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining, by the computer, an amount of caprock uplift and a location of the caprock uplift at each injection pressure based on the changes as disclosed by Khan by a plurality of injection wells located in an array formation in the reservoir and by adjusting the number of injection wells, the array formation and the injection pressure at each injection well and providing, on the display, a representation of the reservoir displaying the number of injection wells, the array formation as disclosed by Juanes.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the capacity of the basic for the CO2 storage as discussed on pg. 20 ¶3 by Juanes “…The important questions that we address in this paper are: how far will the CO2 plume travel (that is, what is the footprint of the plume), and for how long does the CO2 remain mobile? An answer to these questions is essential in any first-order evaluation of the risk of a CO2 storage project, and for obtaining capacity estimates at the basin scale…” Juanes continues on pg. 20 ¶6 to discuss the effects of the CO2 injection and how neighboring wells interference with one another over a distance of several kilometers which needs to be accounted for “…A schematic of the basin-scale geologic setting for which the flow model is developed is shown in Fig. 1. The CO2 is injected in a deep formation (dark blue) that has natural groundwater flow (West to East in the diagram). The injection wells (red) are placed forming a line-drive pattern. The distance between wells is of the order of hundreds of meters to a kilometer. Therefore, the CO2 plumes from the individual wells will interact early on in the life of the project…”

Regarding Claim 2: Khan and Juanes teach The method of claim 1, wherein the reservoir is a carbonate reservoir including porous rocks, wherein the porous rocks include at least one of 
Khan teaches grainstone, packstone, wackestone, mudstone, bafflestone, bindstone, framestone, floatstone, rudstone and shale. (Fig. 1-pg.3 [emphasized portion shown] Khan teaches including shale in the layers of the reservoir)

    PNG
    media_image10.png
    156
    431
    media_image10.png
    Greyscale


Regarding Claim 3: Khan and Juanes teach The method of claim 1, 
Khan teaches wherein the reservoir is a sandstone reservoir (Abstract of Khan teaches the reservoir is sandstone “…a geomechanical modeling study was performed for the deep Biyadh sandstone reservoir in Saudi Arabia…”)
Juanes teaches including saline water and wherein the injected carbon dioxide dissolves in the saline water. (Pg. 28 ¶2 Juanes teaches carbon dioxide is dissolved in saline water “…The mobility ratio M (Eq. 7) and the capillary trapping coefficient 
    PNG
    media_image11.png
    29
    21
    media_image11.png
    Greyscale
 (Eq. 16) emerge as the key parameters in the assessment of CO2 storage in saline aquifers…”)

Regarding Claim 5: Khan and Juanes teach The method of claim 1, further comprising: 
Khan teaches wherein the program instructions include a Mohr-Coulomb failure criterion; and (Pg. 9 left col ¶5 Khan teaches using the Mohr-Coulomb failure criterion “…The stability analysis of the reservoir is performed using the Mohr-Coulomb failure criterion…”)
Khan teaches calculating, by the computer, the Mohr-Coulomb failure criterion to determine a stability of the reservoir based on the changes in pore pressures, horizontal stresses and volumetric strains. (Continuing pg. 9 left col ¶5 Khan teaches using the Mohr-Coulomb failure criterion to assess the stability based on the horizontal stresses and pore pressure “…During the uncoupled geomechanical analysis, the horizontal stresses in the reservoir remain constant, hence the reservoir stability is totally a function of the pore pressure…”)

Regarding Claim 6: Khan and Juanes teach The method of claim 5, further comprising 
Khan teaches predicting safe values of the injection pressures based on the Mohr-Coulomb failure criterion. (Pg. 11 left col ¶4 Khan teaches using Mohr-Coulomb failure criterion to determine the safe injection limits “…For both the coupled and uncoupled stability analyses of the reservoir, the considered injection scenario is on the safe side of the failure limit according to the Mohr-Coulomb criterion…”)

Regarding Claim 10: Khan and Juanes teach The method of claim 1, wherein the reservoir boundary conditions are at least one of 
Khan teaches an open boundary and a closed boundary. (Pg. 10 right col ¶1 Khan teaches determining a closed boundary “…The maximum occupancy value for a closed-boundary reservoir was estimated by several investigators at a maximum of 3% of the total available volume…”)

Regarding Claim 11: Khan and Juanes teach The method of claim 10, further comprising 
Juanes teaches adjusting the number of injection wells based on the reservoir boundary conditions. (Pg. 28 ¶4 Juanes teaches the injection rate of the is baesd on the number of injection wells where the boundary condition is based on the required about of emissions needed for sequestration “…The injection rate is of the same order as (but less than) the yearly CO2 emissions from coal-fired power plants in several states in the US (Texas, Indiana, Ohio, and Pennsylvania each emit ∼150 MtCO2/year from coal alone (Energy Information Administration 2008)). In fact, similar scenarios (line drive of wells with a total injection rate of 50–250 MtCO2/year for 50 years) have been the subject of recent assessments for the Texas Gulf Coast aquifer system (Nicot 2008). If injection takes place at 100 wells, with interwell spacing of 1 km, then Q = 1250 m2 yr−1 and Q/H = 12.5 myr−1. Assume that the background groundwater flow is U = 0.1 myr−1…”)

Regarding Claim 12: Khan and Juanes teach The method of claim 1, further comprising 
Khan teaches adjusting the number of injection wells based on the three dimensional size of the reservoir. (Pg. 3 left col ¶1 Khan teaches using a three-dimensional model for determining the CO2 injection “…The various input material and simulation properties for the model are listed in Tables 2 and 3. A singlelayer  three-dimensional (3D) simulation model was constructed in COMSOL multiphysics as shown in Fig. 3. All external surfaces have roller constraint conditions except the top surface, which is allowed to move in the vertical direction during CO2 injection…”)

Regarding Claim 13: Khan and Juanes teach The method of claim 1, wherein the program instructions further include 
Khan teaches geo-mechanical modelling instructions; and (Pg. 4 left col ¶2 Khan teaches geo-mechanical modeling “…For the same pore-pressure change, the new effective normal stresses were calculated using the geomechanical model in COMSOL multiphysics software…”)

    PNG
    media_image12.png
    398
    777
    media_image12.png
    Greyscale
Khan teaches wherein the geo-mechanical modelling incorporates the initial values of reservoir density, pressure wave velocity and shear wave velocity to calculate changes in the modulus of elasticity (Young’s modulus), the shear modulus, a modulus of rigidity and a bulk modulus due to the changes in the injection pressures. (Examiner note, “the shear modulus” and “a modulus of rigidity” are interpreted to be the same value an synonyms. Table 1-pg. 4 Khan teaches the density, pressure wave velocity, shear wave velocity, modulus of elasticity as Young’s modulus, shear modulus, and bulk modulus. Further, on pg. 2 right col ¶3 Kahn teaches determining the overburden condition of the model, i.e. changes in the values due to injection pressures “…Each geological layer in the overburden, basement, and Biyadh sandstone reservoir is modeled in COMSOL, such that each layer has a different thickness value. The geological model of the Biyadh sandstone reservoir is shown in Fig. 1 (Al-Shuhail et al. 2014). The model constructed in COMSOL representing the Biyadh sandstone reservoir with the associated overburden layers and with one injection well is shown in Fig. 2. To accommodate COMSOL requirements,  the model in Fig. 1 was placed layer by layer, and only the central part (24–28 km) was used for modeling…”)

Regarding Claim 19: A non-transitory computer readable medium having instructions stored therein that, when executed by one or more processors, cause the 

    PNG
    media_image1.png
    445
    548
    media_image1.png
    Greyscale
Khan teaches the reservoir boundary conditions, the three dimensional size of the reservoir, (Fig. 2-pg. 4 Khan teaches a three dimensional reservoir and the location of the reservoir boundary conditions, where in Fig. 2 is the Biyadh Sandstone Reservoir)
Khan teaches faults in the reservoir, lithography, (Pg. 9 left col ¶5 Khan teaches determining the faults in the reservoir, and after determining no major faults present, the rock type is considered, i.e. lithography “…Because no major fault passes from the selected Biyadh sandstone reservoir, the failure envelope for the intact rock type is considered…”)
Khan teaches rock densities, porosities (φ), and … permeabilities (κ0) (Pg. 4 left col Table 1 [selected portion shown below] Khan teaches rock density, porosity, and permeability)

    PNG
    media_image2.png
    247
    773
    media_image2.png
    Greyscale

Khan teaches depths of the caprock and the plurality of subsurface layers; (Fig. 1-pg.3 [emphasized portion shown] and Pg. 4 left col Table 1 Khan teaches a plurality of subsurface layers with associated depths and rock densities, where table 1 teaches the caprock for the associated rock density.

    PNG
    media_image3.png
    431
    633
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    92
    761
    media_image4.png
    Greyscale

Khan teaches initial values of horizontal stresses (σ) … pore pressures (Pg. 4 left col ¶2 Khan teaches the pore pressure and the horizontal stress “…The stability analysis for the reservoir is strongly dependent on the magnitudes of the pore pressure and horizontal stresses…”)
Khan teaches volumetric strain (εv) (Pg. 2 right col ¶1 Khan teaches the volumetric strain “…∂ɛv=∂t = matrix volumetric strain rate of change…”)

    PNG
    media_image5.png
    132
    198
    media_image5.png
    Greyscale
Khan teaches pressure wave velocities and shear wave velocities of the reservoir, the caprock and the subsurface layers; (Fig. 1-pg.3 [emphasized portion shown] Khan teaches the pressure wave velocity (Vp) and shear wave velocity (Vs) for each layer in the reservoir where each components is associated with a subsurface layer and/or caprock)
Khan teaches each injection well supplying carbon dioxide at a plurality of injection pressures; (Pg. 6 right col last ¶ - pg. left col ¶1 Khan teaches a plurality of injection pressures, ranking from 22-26 MPa for the carbon dioxide injection “…Accordingly, optimum values of the injection pressure and injection period should be determined for safe CO2 sequestration. In this simulation, the injection pressure is varied within the range of 22–26 MPa. CO2 is injected for 10 years at a depth of 1,350 m via one injection well at the center of the reservoir…”)
Khan teaches determining, by the computer, changes in the porosity, the horizontal stresses, the pore pressures, the permeabilities, the pressure wave velocities and the shear wave velocities of the reservoir, the caprock and the subsurface layers, based on each injection pressure; (Pg. 6 right col ¶2 Khan teaches determining the model underburden, i.e. based on each injection pressure for the initial values input as discussed above “…The second validation test is for a reservoir having both underburden and overburden layers. In this case, CO2 is injected into a sandstone reservoir for 60 years with both underburden and overburden layers of shale (Amirlatifi 2013). A multilayer 3D simulation model constructed in COMSOL is shown in Fig. 6…”)
Khan teaches determining, by the computer, an amount of caprock uplift and the location of the caprock uplift at each injection pressure based on the changes; (Pg. 13 left col ¶4 and Fig. 13-pg. 9 Khan teaches the location of the uplift around the injection well based on the pressure “…As shown in Fig. 13, the ground uplift is maximum just above the injection point and extends for several kilometers around the injection well…”)

    PNG
    media_image6.png
    717
    779
    media_image6.png
    Greyscale

Khan teaches determining, by the computer, each volume of carbon dioxide sequestered in the reservoir at each injection pressure after a period of time; (Pg. 10 right col ¶1 Khan teaches the volume of carbon dioxide in m3 for a period of time measured in years “…The value of 2.02x109 m3 is determined from the mass of CO2 that is injected during the 5-year injection period and the density of CO2…”)
Khan teaches correlating, by the computer, the injection pressure at each injection well after the period of time to an amount of caprock uplift (Pg. 13 left col ¶4 and Fig. 14-pg. 10 Khan teaches determining of the uplift based on the pressure over a period of time measured in days “…Fig. 14 shows the ground uplift monitored for different injection pressures at a point close to the CO2 injection well…”)

    PNG
    media_image7.png
    604
    1040
    media_image7.png
    Greyscale

Khan teaches and a volume of carbon dioxide sequestered; (Pg. 10 left col last ¶ - right col ¶1 Khan teaches determining the volume of CO2 that has been injected and sequestered “…Based on the injection scenario given in Tables 1 and 2, the volume of CO2 amounts to 2.02 x 109m3 for the 10 years of injection…”)
Khan teaches minimizing the caprock uplift and maximizing the volume of carbon dioxide sequestered… (Pg. 2 left col ¶1 Khan teaches determining the maximum injection for storage of the carbon dioxide to prevent failure of the reservoir, i.e. minimizing uplift “…For an injection period of 5 years, the ground uplift is determined for both locations close to the injection site and at several kilometers away from the injection site. Using the output displacement variables, the volumetric and principal strains are evaluated. The variation of pore pressure with time, as well as the storage capacity are evaluated over the entire injection period. Finally, the Mohr-Coulomb criterion is used to find the maximum limit injection parameters that can cause failure of the sedimentary reservoir and consequent leakage into the overburden layers…”)
Khan teaches the locations of caprock uplift and the injection pressures at each injection well for the minimized caprock uplift and (Pg. 11 left ¶3 Khan teaches a maximum threshold for the caprock uplift to minimize the effect based on the injection pressure as found in Fig. 14 above “…The increase in the pore pressure causes a volumetric expansion of the reservoir and hence causes the ground surface to move in an upward direction. For 10 years of CO2 injection, the maximum ground uplift is 25.2 mm at an injection pressure of 26 MPa. The ground uplift reaches its maximum value near the injection well and extends over several kilometers around the injection point…”)
Khan teaches the maximized volume of carbon dioxide sequestered. (Pg. 11 left ¶5 Khan teaches to determine the maximum occupancy of the injected carbon dioxide “…The occupancy of the reservoir was 2.4% of the available pore volume of the reservoir, which is less than the allowable 3% for the closed-reservoir condition. The maximum occupancy calculation showed that the adopted injection scenario of CO2 is still on the safe side of the maximum occupancy limit…”)

Khan does not appear to explicitly disclose
a plurality of injection wells located in an array formation in the reservoir…
by adjusting the number of injection wells, the array formation and the injection pressure at each injection well; and


However, Juanes teaches a plurality of injection wells located in an array formation in the reservoir…
… (Pg. 22 last ¶ Juanes teaches a well array of a plurality of wells with a associated injection rate per well “…Qwell [L3T−1] is the volumetric injection rate per well, Nwell is the number of wells [–], and W is the width of the well array [L] (the dimensions of Q are L2T−1, reflecting that the model collapses the third dimension of the problem)…”)
Juanes teaches by adjusting the number of injection wells, the array formation and the injection pressure at each injection well; and (Continuing pg. 22 last ¶ Juanes teaches the equation of adjusting the flow is dependent on the number of wells and the width, i.e. array formation “…The volumetric flow rate of CO2 injected is 
    PNG
    media_image8.png
    41
    184
    media_image8.png
    Greyscale
 …” where further in on pg. 22 ¶4 Juanes teaches the pressure  in the vertical direction is hydrostatic “…This assumption dictates that flow is essentially horizontal, and the pressure variation in the vertical direction is hydrostatic…”)

    PNG
    media_image9.png
    387
    514
    media_image9.png
    Greyscale
Juanes teaches providing, on the display, a representation of the reservoir displaying the number of injection wells, the array formation, (Fig. 1-pg. 21 Juanes teaches displaying the number of wells and the array formation, which in Fig. 1 is 14 wells in a single line)
Khan and Juanes are analogous art because they are from the same field of endeavor, geological modeling to determine the effects of injecting fluid into a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining, by the computer, each volume of carbon dioxide sequestered in the reservoir at each injection pressure after a period of time as disclosed by Khan by a plurality of injection wells located in an array formation in the reservoir and by adjusting the number of injection wells, the array formation and the injection pressure at each injection well and providing, on the display, a representation of the reservoir displaying the number of injection wells, the array formation as disclosed by Juanes.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the capacity of the basic for the CO2 storage as discussed on pg. 20 ¶3 by Juanes “…The important questions that we address in this paper are: how far will the CO2 plume travel (that is, what is the footprint of the plume), and for how long does the CO2 remain mobile? An answer to these questions is essential in any first-order evaluation of the risk of a CO2 storage project, and for obtaining capacity estimates at the basin scale…” Juanes continues on pg. 20 ¶6 to discuss the effects of the CO2 injection and how neighboring wells interference with one another over a distance of several kilometers which needs to be accounted for “…A schematic of the basin-scale geologic setting for which the flow model is developed is shown in Fig. 1. The CO2 is injected in a deep formation (dark blue) that has natural groundwater flow (West to East in the diagram). The injection wells (red) are placed forming a line-drive pattern. The distance between wells is of the order of hundreds of meters to a kilometer. Therefore, the CO2 plumes from the individual wells will interact early on in the life of the project…”

Regarding Claim 20: Khan and Juanes teach The computer readable medium method of claim 19, 
Khan teaches wherein the program instructions include a Mohr-Coulomb failure criterion; and (Pg. 9 left col ¶5 Khan teaches using the Mohr-Coulomb failure criterion “…The stability analysis of the reservoir is performed using the Mohr-Coulomb failure criterion…”)
Khan teaches calculating, by the computer, the Mohr-Coulomb failure criterion representing a stability of the reservoir based on the changes in pore pressures, horizontal stresses and volumetric strains. (Continuing pg. 9 left col ¶5 Khan teaches using the Mohr-Coulomb failure criterion to assess the stability based on the horizontal stresses and pore pressure “…During the uncoupled geomechanical analysis, the horizontal stresses in the reservoir remain constant, hence the reservoir stability is totally a function of the pore pressure…”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over
Khan et al., “Numerical Modeling of the Geomechanical Behavior of Biyadh Reservoir Undergoing CO2 Injection” [2017] (hereinafter ‘Khan’) in view of
Juanes et al., “The Footprint of the CO2 Plume during Carbon Dioxide Storage in Saline Aquifers: Storage Efficiency for Capillary Trapping at the Basin Scale” [2010] (hereinafter ‘Juanes’) in view of
Tran et al., “An Overview of Iterative Coupling Between Geomechanical Deformation and Reservoir Flow” [2005] (hereinafter ‘Tran’).

Regarding Claim 4: Khan and Juanes teach The method of claim 1, 

Khan and Juanes do not appear to explicitly disclose
wherein determining changes in the porosity is based on 
    PNG
    media_image13.png
    22
    99
    media_image13.png
    Greyscale
 where 
    PNG
    media_image14.png
    25
    21
    media_image14.png
    Greyscale
 is the changed porosity and εv is the volumetric strain.

However, Tran teaches wherein determining changes in the porosity is based on 
    PNG
    media_image13.png
    22
    99
    media_image13.png
    Greyscale
 where 
    PNG
    media_image14.png
    25
    21
    media_image14.png
    Greyscale
 is the changed porosity and εv is the volumetric strain. (On Pg. 2 right col eqn 4 Tran teaches the equation 
    PNG
    media_image13.png
    22
    99
    media_image13.png
    Greyscale
 as

    PNG
    media_image15.png
    46
    586
    media_image15.png
    Greyscale

Using nearly identical notation.)

Khan, Juanes, and Tran are analogous art because they are from the same field of endeavor, geological modeling to determine the effects of injecting fluid into a reservoir.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the minimizing the caprock uplift and maximizing the volume of carbon dioxide sequestered as disclosed by Khan and Juanes by wherein determining changes in the porosity is based on 
    PNG
    media_image13.png
    22
    99
    media_image13.png
    Greyscale
 where 
    PNG
    media_image14.png
    25
    21
    media_image14.png
    Greyscale
 is the changed porosity and εv is the volumetric strain as disclosed by Tran.
One of ordinary skill in the art would have been motivated to make this modification in order to provide coupling of the components for solving the fluid flow, which in this context is carbon dioxide, with respects to the porosity as discussed by Tran in the abstract “…Several methods for coupling geomechanics to fluid flow in the reservoir have been proposed: fully coupled, iterative coupled and explicit coupled methods. The iterative coupled method has proven to be the most effective approach. However, no paper has discussed this method in detail from a reservoir engineering perspective. In this paper, the iterative coupling method is described step by step from the basic equations for geomechanics and reservoir flow to the coupling technique through porosity and permeability.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over
Khan et al., “Numerical Modeling of the Geomechanical Behavior of Biyadh Reservoir Undergoing CO2 Injection” [2017] (hereinafter ‘Khan’) in view of
Juanes et al., “The Footprint of the CO2 Plume during Carbon Dioxide Storage in Saline Aquifers: Storage Efficiency for Capillary Trapping at the Basin Scale” [2010] (hereinafter ‘Juanes’) in view of
Kim et al, “Coupled Geomechanical-Flow Assessment of CO2 Leakage through Heterogeneous Caprock during CCS” [2018] (hereinafter ‘Kim’).

Regarding Claim 7: Khan and Juanes teach The method of claim 1, further comprising: wherein the program instructions include a Barton-Bandis model; 
Khan teaches identifying a fracture in the caprock based on a rise in the permeability of the caprock. (Abstract of Khan teaches the caprock is based on the permeability, specifically a rise in the permeability which prevents the caprock from being impermeable “…The results clearly demonstrate that the impermeable cap rock restricts the transport of CO2 from the reservoir to the overburden layers…”)

Khan and Juanes do not appear to explicitly disclose 
determining, by the computer, changes in the permeability of the caprock based on the Barton-Bandis model; and

However, Kim teaches determining, by the computer, changes in the permeability of the caprock based on the Barton-Bandis model; and (Abstract of Kim teaches determining the caprock using the Barton-Bandis model “…Geomechanical failure of caprock is one of the main reasons of CO2 leakage from the storage formations. *rough comprehensive assessment on the petrophysical and geomechanical heterogeneities of caprock, it is possible to predict the risk of unexpected caprock failure. To describe the fracture reactivation, the modified Barton–Bandis model is applied…”)
Khan, Juanes, and Kim are analogous art because they are from the same field of endeavor, geological modeling to determine the effects of injecting fluid into a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the identifying a fracture in the caprock based on a rise in the permeability of the caprock as disclosed by Khan and Juanes by determining, by the computer, changes in the permeability of the caprock based on the Barton-Bandis model as disclosed by Kim.
One of ordinary skill in the art would have been motivated to make this modification in order to determine effects which could cause leakage of the CO2 sequestration, such as faults, as discussed by Kim on pg. 1 right col ¶1 “…Geological displacements of CO2 in storage formation have been observed at Weyburn CO2 monitoring and storage project [3], and surface uplift caused by increased subsurface pressure has been detected at the In Salah project [4]. *ese changes could generate new high-permeable zone as leakage path, thereby substantially decreasing the efficiency of CO2 storage…”

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over
Khan et al., “Numerical Modeling of the Geomechanical Behavior of Biyadh Reservoir Undergoing CO2 Injection” [2017] (hereinafter ‘Khan’) in view of
Juanes et al., “The Footprint of the CO2 Plume during Carbon Dioxide Storage in Saline Aquifers: Storage Efficiency for Capillary Trapping at the Basin Scale” [2010] (hereinafter ‘Juanes’) in view of
Mohanty et al, “Sorption behavior of coal for implication in coal bed methane an overview” [2017] (hereinafter ‘Mohanty’).

Regarding Claim 8: Khan and Juanes teach The method of claim 1, further comprising: 

Khan and Juanes do not appear to explicitly disclose 
wherein the program instructions include a Warren and Root fracture model; determining, by the computer, changes in the permeability of the fault based on the Warren and Root fracture model; and identifying a reactivation of the fault.

However, Mohanty teaches wherein the program instructions include a Warren and Root fracture model; determining, by the computer, (Pg. 311 left col ¶1 Mohanty teaches the Warren and Root model “…The dual porosity model constructed by Warren and Root in 1963 is given as Fig. 5 [ 51 ]. In this model, coal is composed of matrix and cleats. The primary porosity system is for matrix and the secondary porosity system is for cleats. Therefore, pores for matrix are micro pores and mesopores, which indicate considerably low porosity. But, pores for cleats are macro pores and natural fractures, which mean high porosity…”)
Mohanty teaches changes in the permeability of the fault based on the Warren and Root fracture model; and (Continuing Pg. 311 left col ¶2 Mohanty teaches determining the permeability for effective and absolute accounting for connections between interconnected networks, i.e. faults “…Permeability is known as the ability of a material (generally an earth material) to transmit fluids through a porous medium when subjected to pressure. It represents one of the most important and crucial properties to produce gas at an economical rate. In US absolute permeabilities can range from 0.1 to 250 millidarcies. In coalbed methane, there are two major fluids flowing in the interconnected cleat network which result in a two phase flow regimen. In this case, effective and absolute permeability take place in order to differentiate two fluid flows in the porous media…”)
Mohanty teaches identifying a reactivation of the fault. (Pg. 308 right col ¶4 Mohanty teaches determining the reactivation of the large faults based on the porosity and permeability “…This reflects either proximity to large faults, reactivation by slip on pre-existing cleats. Coalbeds are characterized by their dual porosity: they contain both primary (micro pore and mesopore) and secondary (macro pore and natural fracture) porosity systems. The primary porosity system contains the vast majority of the gas-in-place, while the secondary porosity system provides the conduit for mass transfer to the wellbore. Primary porosity gas storage is dominated by adsorption. The primary porosity is relatively impermeable due to small pore size. Mass transfer for each gas molecular species is dominated by diffusion that is driven by the concentration gradient. Flow through the secondary porosity system is dominated by Darcy's flow that relates flow rate to permeability and pressure gradient…”)
Khan, Juanes, and Mohanty are analogous art because they are from the same field of endeavor, geological modeling to determine the effects of injecting fluid into a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining, by the computer, changes in the porosity, the horizontal stresses, the pore pressures, the permeabilities as disclosed by Khan and Juanes by wherein the program instructions include a Warren and Root fracture model amd determining, by the computer, changes in the permeability of the fault based on the Warren and Root fracture model and identifying a reactivation of the fault as disclosed by Mohanty.
One of ordinary skill in the art would have been motivated to make this modification in order to account for fractures whjich reduce the effectiveness of the CO2 sequestration as discussed on pg. 308 left col ¶3 “…According to them, coal gas permeability for CO2 movement first decreases with applied load due to pores coming closer to each other and then with fracturing this permeability starts to increase rapidly with applied load and then coal gas permeability starts to decrease with the applied load due to cracks coming closer to each other. Although many studies can be found related to permeability with CO2 injection for coal [9,10), there has been no good experimental study related to the effect of supercritical CO2 injection on it. A number of factors affect coal gas permeability such as gas type, matrix shrinkage, pore volume compressibility, effective stress, and coal mass properties…”

Regarding Claim 9: Khan, Juanes, and Mohanty teach The method of claim 8, further comprising 
Mohanty teaches calculating carbon dioxide saturation in the subsurface layers based on the changes in the permeability of the fault; (Pg. 311 left col ¶3 Mohanty teaches the faults identified by lower permeability at the greater depths “…The tensional forces often cause fractures more intense along the axis a fold which produces fractures and keeps them open. In this way, the identification of faulting previous to drilling the coal will contribute to recognize those areas with lower stress near a fault or in a fault block. These areas represent possible locations of increased permeability. Lower permeability occurs at greater depth of burial and the higher values are found near geologic structures…”)
Mohanty teaches determining a fault location and fault dimensions; and (Pg. 311 left col ¶3 Mohanty teaches the permeability changes will detect the faults and the fault location “…In coals, permeability is very pronounced and stress-dependent. Horizontal stress perpendicular to the face cleat can close the face cleat openings and cause low permeability. When the stress conditions are low, natural fractures can be opened and provide permeability for flow through rock strata. Folding and faulting cam enhance coal permeability through formation of natural fractures…”)
Mohanty teaches predicting the amount of caprock uplift. (Pg. 310 right col ¶5 Mohanty teaches the adjustment to the mass, i.e. caprock uplift “…Because, with the adsorption of CO2 gas into coal mass, the available CH4 in the coal mass starts to desorb, which causes coal mass to shrink (increasing fracture width ), resulting in increase of the coal mass permeability. This increase in coal permeability due to matrix shrinkage is especially important for the production rate of the coal bed reservoir…”)

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Khan et al., “Numerical Modeling of the Geomechanical Behavior of Biyadh Reservoir Undergoing CO2 Injection” [2017] (hereinafter ‘Khan’) in view of
Juanes et al., “The Footprint of the CO2 Plume during Carbon Dioxide Storage in Saline Aquifers: Storage Efficiency for Capillary Trapping at the Basin Scale” [2010] (hereinafter ‘Juanes’) further in view of
Al Eidan et al, “Technical Challenges in the Conversion of CO2-EOR Projects to CO2 Storage Projects” [2015] (hereinafter ‘Al Eidan’).

Regarding Claim 14: Khan and Juanes teach The method of claim 1, further comprising 

Khan and Juanes does not appear to explicitly disclose
performing post injection monitoring of the pore pressure in the subsurface layers; 
identifying carbon dioxide leakage from the reservoir based on decreased levels of the pore pressures; and 
providing a leakage alarm.

However, Al Eidan teaches performing post injection monitoring of the pore pressure in the subsurface layers; (Pg. 8 ¶3 Al Eidan teaches post injection site care, i.e. monitoring “…The owner or operator of the CCS project must typically also provide plans for testing and monitoring, injection well plugging, and post-injection site care and closure, as well as emergency and remedial response plans…”)
Al Eidan teaches identifying carbon dioxide leakage from the reservoir based on decreased levels of the pore pressures; and (Pg. 8 ¶6 Al Eidan teaches monitoring and verifying the carbon dioxide follows the model and identifying areas where it does not for corrective action “…Periodic re-evaluation of the area of review or area of influence around the CO2 injection wells is required to incorporate monitoring and operational data and verify that the CO2 is moving as predicted within the subsurface. The purpose is to ensure that the operation is proceeding according to plan and if not, to take the necessary corrective action…”)
Al Eidan teaches providing a leakage alarm. (Continuing Pg. 8 ¶6 Al Eidan teaches an alarm if there is unintended CO2 movement “…Finally, alarms and shutoff systems to check for fluid movement into unintended zones may also be required…”)
Khan, Juanes, and Al Eidan are analogous art because they are from the same field of endeavor, geological modeling to determine the effects of injecting fluid into a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the correlating, by the computer, the injection pressure at each injection well after the period of time to the amount of caprock uplift as disclosed by Khan and Juanes by performing post injection monitoring of the pore pressure in the subsurface layers and identifying carbon dioxide leakage from the reservoir based on decreased levels of the pore pressures and providing a leakage alarm as disclosed by Al Eidan.
One of ordinary skill in the art would have been motivated to make this modification in order to follow regulatory requirements for CO2 storage and sequestration as discussed by the abstract of Al Eidan “…The legal and regulatory framework for CO2 storage is being refined and is still evolving and it is clear that CO2 storage operations will likely require more monitoring and reporting. Because of this, CO2 storage will impose additional costs on the operator. A challenge for existing CO2-EOR operations which may, in the future, adapt to concurrent or exclusive CO2 storage operations is the lack of baseline data for monitoring, except for wellhead and production monitoring for which there is a wealth of data. Thus, in order to facilitate the transition of a pure CO2-EOR operation to concurrent or exclusive CO2 storage, operators and policy makers have to address a series of legal, regulatory and economic issues in the absence of which this transition cannot take place…”

Regarding Claim 15: Khan and Juanes teach The method of claim 1, further comprising performing 

Khan and Juanes does not appear to explicitly disclose
post injection monitoring of the caprock uplift;
identifying carbon dioxide leakage from the reservoir based on caprock uplift; and 
generating, by the computer, a leakage alarm.

However, Al Eidan teaches post injection monitoring of the caprock uplift; (Pg. 7 ¶4 Al Eidan teaches monitoring the earth’s surface for relative motion, i.e. caprock uplift “…The fourth group includes Synthetic Aperture Radar (SAR) Interferometry (InSAR), which is a technique that uses the phase differences contained in multi-temporal satellite-borne SAR datasets and in effect converts these to distances. The change in distances over time can be used to detect and monitor relative motion on the Earth’s surface…”)
Al Eidan teaches identifying carbon dioxide leakage from the reservoir based on caprock uplift; and (Continuing Pg. 7 ¶4 Al Eidan teaches the carbon dioxide build-up effects can be monitored, i.e. caprock uplift “…There are several versions of InSAR. The technology has been used with success to monitor the pressure build-up effects (pressure propagation) at the CO2 storage project at In Salah..”)
Al Eidan teaches generating, by the computer, a leakage alarm. (Pg. 8 ¶6 Al Eidan teaches an alarm if there is unintended CO2 movement “…Finally, alarms and shutoff systems to check for fluid movement into unintended zones may also be required…”)
Khan, Juanes, and Al Eidan are analogous art because they are from the same field of endeavor, geological modeling to determine the effects of injecting fluid into a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the correlating, by the computer, the injection pressure at each injection well after the period of time to the amount of caprock uplift as disclosed by Khan and Juanes by post injection monitoring of the caprock uplift and identifying carbon dioxide leakage from the reservoir based on caprock uplift and generating, by the computer, a leakage alarm as disclosed by Al Eidan.
One of ordinary skill in the art would have been motivated to make this modification in order to follow regulatory requirements for CO2 storage and sequestration as discussed by the abstract of Al Eidan “…The legal and regulatory framework for CO2 storage is being refined and is still evolving and it is clear that CO2 storage operations will likely require more monitoring and reporting. Because of this, CO2 storage will impose additional costs on the operator. A challenge for existing CO2-EOR operations which may, in the future, adapt to concurrent or exclusive CO2 storage operations is the lack of baseline data for monitoring, except for wellhead and production monitoring for which there is a wealth of data. Thus, in order to facilitate the transition of a pure CO2-EOR operation to concurrent or exclusive CO2 storage, operators and policy makers have to address a series of legal, regulatory and economic issues in the absence of which this transition cannot take place…”

Regarding Claim 16: An alarming system for leakage in a geologic reservoir sequestering carbon dioxide, the geologic reservoir having a caprock and a plurality of subsurface layers between the reservoir and the caprock, comprising: 
Khan teaches a computer comprising a processor with circuitry configured to cause the one or more processors to perform the program instructions to construct a reservoir model which includes: (Pg. 1 right col ¶2 Khan teaches using CMG [Computer software], Computer Modelling Group, which is a computer having program instructions and contains processor to construct the reservoir model  “…The CMG and ECLIPSE simulation tools are also used for modeling the CO2 injection…”)

    PNG
    media_image1.png
    445
    548
    media_image1.png
    Greyscale
Khan teaches reservoir boundary conditions, a three dimensional size of the reservoir, (Fig. 2-pg. 4 Khan teaches a three dimensional reservoir and the location of the reservoir boundary conditions, where in Fig. 2 is the Biyadh Sandstone Reservoir)
Khan teaches faults in the reservoir, lithography, (Pg. 9 left col ¶5 Khan teaches determining the faults in the reservoir, and after determining no major faults present, the rock type is considered, i.e. lithography “…Because no major fault passes from the selected Biyadh sandstone reservoir, the failure envelope for the intact rock type is considered…”)
Khan teaches rock densities, porosities (φ), and … permeabilities (κ0) (Pg. 4 left col Table 1 [selected portion shown below] Khan teaches rock density, porosity, and permeability)

    PNG
    media_image2.png
    247
    773
    media_image2.png
    Greyscale

Khan teaches depths of the caprock and the plurality of subsurface layers; (Fig. 1-pg.3 [emphasized portion shown] and Pg. 4 left col Table 1 Khan teaches a plurality of subsurface layers with associated depths and rock densities, where table 1 teaches the caprock for the associated rock density.

    PNG
    media_image3.png
    431
    633
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    92
    761
    media_image4.png
    Greyscale

Khan teaches initial values of horizontal stresses (σ) … pore pressures (Pg. 4 left col ¶2 Khan teaches the pore pressure and the horizontal stress “…The stability analysis for the reservoir is strongly dependent on the magnitudes of the pore pressure and horizontal stresses…”)
Khan teaches volumetric strain (εv) (Pg. 2 right col ¶1 Khan teaches the volumetric strain “…∂ɛv=∂t = matrix volumetric strain rate of change…”)

    PNG
    media_image5.png
    132
    198
    media_image5.png
    Greyscale
Khan teaches pressure wave velocities and shear wave velocities of the reservoir, the caprock and the subsurface layers;  (Fig. 1-pg.3 [emphasized portion shown] Khan teaches the pressure wave velocity (Vp) and shear wave velocity (Vs) for each layer in the reservoir where each components is associated with a subsurface layer and/or caprock)
Khan teaches each injection well supplying carbon dioxide at a plurality of supercritical injection pressures; (Pg. 6 right col last ¶ - pg. left col ¶1 Khan teaches a plurality of injection pressures, ranking from 22-26 MPa for the carbon dioxide injection “…Accordingly, optimum values of the injection pressure and injection period should be determined for safe CO2 sequestration. In this simulation, the injection pressure is varied within the range of 22–26 MPa. CO2 is injected for 10 years at a depth of 1,350 m via one injection well at the center of the reservoir…”)
Khan teaches predicting, by the computer, changes in the porosity, the horizontal stresses, the pore pressures, the permeabilities, the pressure wave velocities and the shear wave velocities of the reservoir, the caprock and the subsurface layers, based on each supercritical injection pressure;  (Pg. 6 right col ¶2 Khan teaches determining the model underburden, i.e. based on each injection pressure for the initial values input as discussed above “…The second validation test is for a reservoir having both underburden and overburden layers. In this case, CO2 is injected into a sandstone reservoir for 60 years with both underburden and overburden layers of shale (Amirlatifi 2013). A multilayer 3D simulation model constructed in COMSOL is shown in Fig. 6…”
Further, pg. 1 left col ¶1 Khan teaches the supercritical form of the injection “…CO2 should be injected to depths below 800 m, because below this depth it changes to its supercritical form, which has a higher density than its gaseous state at the ground level. CO2 diffuses more in supercritical form…”)
Khan teaches predicting, by the computer, an amount of caprock uplift and a location of the caprock uplift at each injection pressure based on the changes; (Pg. 13 left col ¶4 and Fig. 13-pg. 9 Khan teaches the location of the uplift around the injection well based on the pressure “…As shown in Fig. 13, the ground uplift is maximum just above the injection point and extends for several kilometers around the injection well…”)

    PNG
    media_image6.png
    717
    779
    media_image6.png
    Greyscale

Khan teaches comparing, by the computer, the topology images over discrete time periods to determine if the caprock uplift is greater than a threshold; (Pg. 9 left col ¶3 Khan teaches a maximum ground uplift, i.e. uplift threshold which is monitored during the injection, i.e. discrete time periods “…The value of the maximum ground uplift should be monitored during CO2 injection, not only closer to the injection well but also farther away (up to several kilometers around the injection port)…”)
Khan teaches if the caprock uplift is greater than the threshold, comparing at least one location of caprock uplift to the locations of injection wells from the reservoir model to determine at least one injection well near the caprock uplift; and (Pg. 7 left col ¶1 Khan teaches the caprock uplift is related to the stability of the reservoir model and the injection pressure where the Mohr-Coulomb failure criterion is used to maintain the stability based on a threshold “…The following sections discuss the pore-pressure variation at various injection pressures and its effects on the vertical ground uplift, as well as stability of the reservoir. The Mohr-Coulomb failure criterion is used to analyze the reservoir stability for the current CO2 injection scenario, which includes both coupled and uncoupled geomechanical analyses…”)

Khan does not appear to explicitly disclose
a plurality of injection wells located in an array formation in the reservoir…

However, Juanes teaches a plurality of injection wells located in an array formation in the reservoir… (Pg. 22 last ¶ Juanes teaches a well array of a plurality of wells with a associated injection rate per well “…Qwell [L3T−1] is the volumetric injection rate per well, Nwell is the number of wells [–], and W is the width of the well array [L] (the dimensions of Q are L2T−1, reflecting that the model collapses the third dimension of the problem)…”)
Khan and Juanes are analogous art because they are from the same field of endeavor, geological modeling to determine the effects of injecting fluid into a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the predicting, by the computer, an amount of caprock uplift and a location of the caprock uplift at each  as disclosed by Khan by a plurality of injection wells located in an array formation in the reservoir as disclosed by Juanes.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the capacity of the basic for the CO2 storage as discussed on pg. 20 ¶3 by Juanes “…The important questions that we address in this paper are: how far will the CO2 plume travel (that is, what is the footprint of the plume), and for how long does the CO2 remain mobile? An answer to these questions is essential in any first-order evaluation of the risk of a CO2 storage project, and for obtaining capacity estimates at the basin scale…” Juanes continues on pg. 20 ¶6 to discuss the effects of the CO2 injection and how neighboring wells interference with one another over a distance of several kilometers which needs to be accounted for “…A schematic of the basin-scale geologic setting for which the flow model is developed is shown in Fig. 1. The CO2 is injected in a deep formation (dark blue) that has natural groundwater flow (West to East in the diagram). The injection wells (red) are placed forming a line-drive pattern. The distance between wells is of the order of hundreds of meters to a kilometer. Therefore, the CO2 plumes from the individual wells will interact early on in the life of the project…”

Khan and Juanes does not appear to explicitly disclose
a satellite surface imaging database including topology images of the geologic reservoir taken over a period of time; 

displaying an alarm on a display of the computer which shows the locations of caprock uplift and the at least one injection well near the caprock uplift.

However, Al Eidan teaches a satellite surface imaging database including topology images of the geologic reservoir taken over a period of time; (Pg. 7 ¶4 Al Eidan teaches satellite surface imaging  the earth’s surface for relative motion over a period of time “…The fourth group includes Synthetic Aperture Radar (SAR) Interferometry (InSAR), which is a technique that uses the phase differences contained in multi-temporal satellite-borne SAR datasets and in effect converts these to distances. The change in distances over time can be used to detect and monitor relative motion on the Earth’s surface…”)
Al Eidan teaches a memory storing the satellite imaging database, a reservoir database and program instructions; (Pg. 9 ¶2 Al Eidan teaches the data, i.e. satellite imaging is stored “…Data typically need to be retained for the life of the project and for 10 years following site closure…”)
Al Eidan teaches displaying an alarm on a display of the computer which shows the locations of caprock uplift and the at least one injection well near the caprock uplift. (Pg. 8 ¶6 Al Eidan teaches an alarm if there is unintended CO2 movement “…Finally, alarms and shutoff systems to check for fluid movement into unintended zones may also be required…”)
Khan, Juanes, and Al Eidan are analogous art because they are from the same field of endeavor, geological modeling to determine the effects of injecting fluid into a reservoir.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the comparing, by the computer, the topology images over discrete time periods to determine if the caprock uplift is greater than a threshold as disclosed by Khan and Juanes by a satellite surface imaging database including topology images of the geologic reservoir taken over a period of time and a memory storing the satellite imaging database, a reservoir database and program instructions and displaying an alarm on a display of the computer which shows the locations of caprock uplift and the at least one injection well near the caprock uplift as disclosed by Al Eidan.
One of ordinary skill in the art would have been motivated to make this modification in order to follow regulatory requirements for CO2 storage and sequestration as discussed by the abstract of Al Eidan “…The legal and regulatory framework for CO2 storage is being refined and is still evolving and it is clear that CO2 storage operations will likely require more monitoring and reporting. Because of this, CO2 storage will impose additional costs on the operator. A challenge for existing CO2-EOR operations which may, in the future, adapt to concurrent or exclusive CO2 storage operations is the lack of baseline data for monitoring, except for wellhead and production monitoring for which there is a wealth of data. Thus, in order to facilitate the transition of a pure CO2-EOR operation to concurrent or exclusive CO2 storage, operators and policy makers have to address a series of legal, regulatory and economic issues in the absence of which this transition cannot take place…”

Regarding Claim 17: Khan, Juanes, and Al Eidan The alarming system of claim 16, wherein predicting the amount of caprock uplift comprises: 
Khan teaches determining, by the computer, each volume of carbon dioxide sequestered in the reservoir at each injection pressure after a period of time; (Khan teaches “…For a 10-year period of CO2 injection, the simulation results show a ground surface upward displacement that spread over several kilometers around the injection site…”)
Khan teaches correlating, by the computer, the injection pressure at each injection well after the period of time to the amount of caprock uplift and the volume of carbon dioxide sequestered; (Pg. 2 right col ¶4 Khan teaches determining the uplift based on the displacement, i.e. CO2 sequestration“…The model in Fig. 2 has a total of 220,092 degrees of freedom, where each node has four independent variables that represent three displacements in addition to the pore pressure. The modeled reservoir’s surfaces have roller constraints, which allow the determination of the vertical ground uplift…”)
Khan teaches 
    PNG
    media_image16.png
    599
    1032
    media_image16.png
    Greyscale
wherein the period of time is selected from the range of one to one hundred years, preferably one to fifty years, even more preferably one to twenty five years and even more preferably one to ten years; and the caprock uplift threshold is be selected from the group consisting of 25 mm or less, preferably 20 mm, even more preferably 15 mm or less, even more preferably 10 mm or less, even more preferably 5 mm or less. (Fig. 14-pg. 10 Khan teaches the ground uplift on the y-axis and time in days on the x-axis. It is noted the time in days extends to almost 10 years. The pressure is denoted by different curves. The uplift can be selected within a threshold based on the time and the pressure applied. Pressure at 22 MPa stays at less than 25 mm for the entirety of the plot.)

Regarding Claim 18: Khan, Juanes, and Al Eidan The alarming system of claim 17, 
Juanes teaches responding to the alarm by adjusting the number of injection wells, (Pg. 22 last ¶ Juanes teaches a well array of a number of wells with a associated injection rate per well “…Qwell [L3T−1] is the volumetric injection rate per well, Nwell is the number of wells [–], and W is the width of the well array [L] (the dimensions of Q are L2T−1, reflecting that the model collapses the third dimension of the problem)…”)
Juanes teaches the array formation and the injection pressure at each injection well to minimize the caprock uplift and maximize the volume of carbon dioxide sequestered; and (Continuing pg. 22 last ¶ Juanes teaches the equation of adjusting the flow is dependent on the number of wells and the width, i.e. array formation “…The volumetric flow rate of CO2 injected is 
    PNG
    media_image8.png
    41
    184
    media_image8.png
    Greyscale
 …” where further in on pg. 22 ¶4 Juanes teaches the pressure  in the vertical direction is hydrostatic “…This assumption dictates that flow is essentially horizontal, and the pressure variation in the vertical direction is hydrostatic…”)
Juanes teaches providing, on the display, a representation of the reservoir displaying the number of injection wells, the array formation, the locations of caprock uplift and the injection pressures at each injection well for the minimized caprock uplift and the maximized volume of carbon dioxide sequestered. (Fig. 1-pg. 21 [shown above] Juanes teaches displaying the number of wells and the array formation, which in Fig. 1 is 14 wells in a single line)

Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOHN E JOHANSEN/Examiner, Art Unit 2127